Title: From Thomas Jefferson to John F. Cocke, 11 May 1821
From: Jefferson, Thomas
To: Cocke, John F.


Sir
Monticello
May 11 21.
On my return home after an absence of some time, I found here your favor of the 1st as it related to transactions of antient date, I took time to look into my papers to repossess my mind of the present state of the case. I have done so and copied for your information such of them as will place it before you in a clear and satisfactory view; and I am ready now, as I always have been, on payment of what remains due with int. to sign any proper instrument of release which you will be pleased to propose, and to authorise mr Pleasants to make a conveyance clear of all future demands on my part. if the wish which I expressed to mr Bentley that this matter could be settled without delay was justifiable from the consideration of my advanced years at that time, it is strengthened now by many additional years; and I think it cannot but be better for the purchaser while mr Pleasants is living. if any accident were to happen to him, a recurrence to the court of Chancery would be again necessary.  a payment to Capt Bernard Peyton, my present correspondent in Richmond will be the same as if made to myself. Accept the assurance of my great respect.Th: Jefferson